Exhibit 10.4

EXECUTION VERSION

 

 

 

AMENDED AND RESTATED

PLEDGE AGREEMENT

between

CHENIERE CCH HOLDCO I, LLC,

a Delaware limited liability company

(Pledgor)

and

SOCIÉTÉ GÉNÉRALE,

(the Security Trustee)

Dated as of May 22, 2018

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

ARTICLE I. DEFINITIONS

     2  

1.1

  Defined Terms      2  

1.2

  Common Security and Account Agreement and UCC Definitions      3  

1.3

  Rules of Interpretation      3  

ARTICLE II. PLEDGE AND GRANT OF SECURITY INTEREST

     3  

2.1

  Granting Clause      3  

2.2

  Perfection of Security Interest      5  

ARTICLE III. OBLIGATIONS SECURED

     5  

ARTICLE IV. REPRESENTATIONS AND WARRANTIES OF PLEDGOR

     5  

4.1

  Organization      5  

4.2

  Power and Authorization; Enforceable Obligations      5  

4.3

  Valid Lien; Perfection      6  

4.4

  No Legal Bar      6  

4.5

  Beneficial Ownership; Pledged LLC Interests.      6  

4.6

  No Prior Assignment      6  

4.7

  No Other Financing Statements      6  

4.8

  Name; Organizational Number      7  

4.9

  Capital Adequacy; Etc.      7  

4.10

  Changes in Circumstances      7  

4.11

  Sole Purpose Nature; Business      7  

4.12

  Indebtedness      7  

4.13

  No Default Under Constitutional Documents      7  

4.14

  No Litigation      7  

4.15

  Taxes      7  

4.16

  Investment Company Act      8  

ARTICLE V. COVENANTS OF PLEDGOR

     8  

5.1

  Defense of Collateral      8  

5.2

  Continuation of Perfection; Preservation of Value      8  

5.3

  Filing of Financing and Continuation Statements      9  

 

i



--------------------------------------------------------------------------------

5.4

  Limitation of Liens; No Sale      9  

5.5

  No Other Filings      9  

5.6

  Restrictions on Indebtedness      9  

5.7

  Filing of Bankruptcy Proceedings      9  

5.8

  Proceeds of Collateral      10  

5.9

  Maintenance of Records      10  

5.10

  Certificated Securities      10  

5.11

  Pledged LLC Interests      10  

5.12

  Change in Business      11  

5.13

  Separateness      11  

5.14

  Maintenance of Existence, Etc.      11  

5.15

  Merger and Liquidation, Sale of All Assets      12  

ARTICLE VI. REMEDIES UPON EVENT OF DEFAULT

     12  

6.1

  Remedies Generally      12  

6.2

  Remedies Upon an Event of Default      12  

6.3

  Application of Proceeds      12  

6.4

  Rights and Pledgor Obligations      12  

6.5

  Delivery of Collateral; Proxy      13  

ARTICLE VII. MISCELLANEOUS

     13  

7.1

  Remedies Cumulative; Separate Actions      13  

7.2

  Waiver of Rights of Subrogation      14  

7.3

  Understanding With Respect to Remedies, Waivers and Consents      14  

7.4

  Attorney-in-Fact      14  

7.5

  Continuing Assignment and Security Interest, Transfer of Notes      15  

7.6

  Security Interest Absolute      15  

7.7

  Limitation on Duty of the Security Trustee with Respect to the Collateral     
16  

7.8

  Amendments; Waivers; Consents      17  

7.9

  Termination      17  

7.10

  Notices      17  

7.11

  GOVERNING LAW      18  

7.12

  Consent to Jurisdiction.      18  

7.13

  WAIVER OF JURY TRIAL      19  

7.14

  Reinstatement      20  

 

ii



--------------------------------------------------------------------------------

7.15

  Severability      20  

7.16

  Survival of Provisions      20  

7.17

  Successions or Assignments      20  

7.18

  Headings Descriptive      20  

7.19

  Entire Agreement      21  

7.20

  Counterparts      21  

7.21

  Limitation of Liability      21  

7.22

  Third Party Beneficiaries      21  

7.23

  Non Recourse      21  

7.24

  Conflict      22  

7.25

  Amendment and Restatement.      22  

EXHIBITS AND SCHEDULE

Exhibit A – Form of LLC Interest Certificate

Exhibit B – Limited Liability Company Interest Power

Exhibit C – Irrevocable Proxy

Schedule I – Description of Membership Interests

Schedule II – UCC Filing Jurisdiction

Schedule III – Pledgor Information and Filing Details

 

iii



--------------------------------------------------------------------------------

AMENDED AND RESTATED PLEDGE AGREEMENT

This AMENDED AND RESTATED PLEDGE AGREEMENT, dated as of May 22, 2018 (as
amended, amended and restated, supplemented or otherwise modified from time to
time, this “Agreement”), is entered into by and between CHENIERE CCH HOLDCO I,
LLC, a limited liability company formed under the laws of the State of Delaware
(“Pledgor”), and SOCIÉTÉ GÉNÉRALE, in its capacity as Security Trustee for the
Secured Parties (together with its successors and permitted assigns in such
capacity, the “Security Trustee”).

RECITALS

A. Cheniere Corpus Christi Holdings, LLC, a limited liability company formed and
existing under the laws of the State of Delaware and headquartered in Houston,
Texas (the “Company”), intends to engage in the Development.

B. The Company, the Guarantors, the Term Loan Facility Agent, each other
Facility Agent party thereto, and the Intercreditor Agent have entered into that
certain Common Terms Agreement, dated as of May 13, 2015, as amended by the
First Amendment to the Common Terms Agreement, dated as of September 25, 2015,
and as amended and restated by that certain Amended and Restated Common Terms
Agreement, dated as of May 22, 2018 (as amended, amended and restated,
supplemented or otherwise modified from time to time, the “Common Terms
Agreement”), that sets out certain provisions regarding, among other things,
common representations and warranties of the Company and the Guarantors, common
covenants of the Company and the Guarantors, and common Events of Default under
the Loans.

C. The Company, the Guarantors, the Senior Creditor Group Representatives party
thereto, the Intercreditor Agent, the Security Trustee and the Account Bank have
entered into that certain Common Security and Account Agreement, dated as of
May 13, 2015, as amended by that certain First Amendment to the Common Security
and Account Agreement, dated as of September 7, 2017, and that certain Second
Amendment to the Common Security and Account Agreement, dated as of February 14,
2018, and as amended and restated by that certain Amended and Restated Common
Security and Account Agreement, dated as of May 22, 2018 (as amended, amended
and restated, supplemented or otherwise modified from time to time, the “Common
Security and Account Agreement”), that sets out certain provisions regarding the
appointment and obligations of the Security Trustee with respect to the Finance
Documents.

D. The Pledgor and the Security Trustee have entered into that certain Pledge
Agreement, dated as of May 13, 2015 (the “Initial Pledge Agreement”), pursuant
to which, among other things, the Pledgor granted the Security Trustee, for the
benefit of the Secured Parties, a perfected first-priority interest in the
Collateral (as defined the Initial Pledge Agreement).

E. The Company, the Guarantors, the Term Lenders and the Term Loan Facility
Agent have entered into a Term Loan Facility Agreement dated as of May 13, 2015,
as amended and restated by that certain Amended and Restated Term Loan Facility
Agreement dated as of May 22, 2018 (as amended, amended and restated,
supplemented or otherwise modified from time to time), that sets out certain
provisions regarding establishment by the Term Lenders of the credit facility to
be used for the partial financing of the Development.



--------------------------------------------------------------------------------

F. The Company, the Guarantors, the Working Capital Facility Agent, the Working
Capital Lenders, the Issuing Banks and the Swing Line Lender have entered into
that certain Working Capital Facility Agreement, dated as of December 14, 2016,
as amended by that certain First Amendment to the Working Capital Facility
Agreement, dated as of December 20, 2016 (as amended, amended and restated,
supplemented or otherwise modified from time to time), that sets out certain
provisions regarding establishment of the working capital facility to be used
for the partial financing of the Development.

G. The Company, the Guarantors and the Indenture Trustee have entered into an
Indenture dated as of May 18, 2016, as supplemented by the First Supplemental
Indenture, dated as of December 9, 2016, and the Second Supplemental Indenture,
dated as of May 19, 2017 (as amended, amended and restated, supplemented or
otherwise modified from time to time), pursuant to which the Company has issued,
and may issue, several series of Senior Notes.

H. The Company, the applicable Secured Creditors and the applicable Senior
Creditor Group Representatives have entered, or may enter, into various Senior
Debt Instruments under which the applicable Senior Creditors have agreed, or may
agree, upon and subject to the terms of each such Senior Debt Instrument, to
provide Senior Debt to the Company.

I. The Company, the applicable Hedging Bank, Gas Hedge Provider or Power Hedge
Provider and the applicable Senior Creditor Group Representative have entered,
or may enter, into various Permitted Hedging Instruments in order for the
Company to hedge interest rate and other exposure under the Senior Debt
Obligations.

J. As of the date hereof, Pledgor is the only member of the Company and directly
owns one hundred percent (100%) of the equity interests of the Company, and will
obtain benefits as a result of such loans and other financial accommodations to
the Company under the Finance Documents.

K. The Pledgor and the Security Trustee are entering into this Agreement in
order to amend and restate the Initial Pledge Agreement and for the Pledgor to
grant the Security Trustee, for the benefit of the Secured Parties, a perfected
first-priority interest (subject only to Permitted Equity Liens) in the
Collateral (as defined herein).

AGREEMENT

NOW, THEREFORE, in consideration of the foregoing, and for other good and
valuable consideration, the receipt and adequacy of which are hereby
acknowledged, Pledgor hereby agrees with the Security Trustee, for the benefit
of the Secured Parties, as follows:

ARTICLE I.

DEFINITIONS

1.1 Defined Terms The following terms (whether or not underscored) when used in
this Agreement, including its preamble and recitals, shall have the following
meanings:

 

2



--------------------------------------------------------------------------------

“Additional Pledge Agreement” means any Pledge Agreement between the Security
Trustee and any Additional Pledgor entered into pursuant to Section 5.11(a),
which Pledge Agreement shall be substantially in the form of this Agreement.

“Additional Pledgor” has the meaning given in Section 5.11(a)(i).

“Collateral” has the meaning given in Section 2.1.

“Company” has the meaning given in the recitals to this Agreement.

“General Subordination Agreement” has the meaning given in Section 4.13.

“Limited Liability Company Agreement” means the Amended and Restated Limited
Liability Company Agreement of Cheniere Corpus Christi Holdings, LLC dated as of
March 30, 2015.

“Permitted Equity Liens” means (a) Liens for Taxes not yet delinquent or which
are being Contested, (b) Liens in favor, or for the benefit, of the Security
Trustee and the other Secured Parties permitted pursuant to or required by this
Agreement and the other Finance Documents, and (c) restrictions on transfer
under any Government Rules relating to securities.

“Pledged LLC Interests” has the meaning given in Section 2.1(a).

“Pledgor” has the meaning given in the preamble to this Agreement.

“Units” has the meaning given in the Limited Liability Company Agreement.

1.2 Common Security and Account Agreement and UCC Definitions. Unless otherwise
defined herein, all capitalized terms used in this Agreement (and the preamble
hereto) shall have the meanings provided in Schedule A (Common Definitions and
Rules of Interpretation) of the Common Security and Account Agreement or, if not
defined therein, the UCC.

1.3 Rules of Interpretation. Unless otherwise provided herein, the rules of
interpretation set forth in Section 1.2 (Interpretation) of Schedule A (Common
Definitions and Rules of Interpretation) of the Common Security and Account
Agreement shall apply to this Agreement, including its preamble and recitals,
mutatis mutandis.

ARTICLE II.

PLEDGE AND GRANT OF SECURITY INTEREST

2.1 Granting Clause. To secure the timely payment in full in cash and
performance of the Senior Debt Obligations, Pledgor hereby assigns, grants,
pledges, conveys and transfers to the Security Trustee, for the benefit of the
Security Trustee and the other Secured Parties, a Lien on and continuing
security interest in all the estate, right, title and interest of Pledgor,
whether now owned or hereafter existing or acquired by Pledgor, in, to and under
any and all of the following (collectively, the “Collateral”):

 

3



--------------------------------------------------------------------------------

(a) the limited liability company interests in the Company, including all of the
Pledgor’s capital or ownership interest (including capital accounts)
(collectively, the “Pledged LLC Interest”), including the Units described on
Schedule I hereto;

(b) all of Pledgor’s rights to receive income, gain, profit, all shares,
securities, membership or partnership interests, moneys or property representing
a dividend, and other distributions or return of capital allocated or
distributed to Pledgor in respect of, or resulting from a split up, revision,
reclassification or other like change of or otherwise in exchange for all or any
portion of the Pledged LLC Interests;

(c) all of Pledgor’s voting rights in or rights to control or direct the affairs
of the Company;

(d) all other rights, title and interest in or to the Company derived from the
Pledged LLC Interests (including all rights of Pledgor as a member of the
Company under the Limited Liability Company Agreement);

(e) without affecting the obligations of the Company or Pledgor under any
provision prohibiting that action under any Finance Document, in the event of
any consolidation or merger of the Company in which the Company is not the
surviving entity, (i) all shares, securities, membership, partnership or
ownership interests, as applicable, of any successor entity formed by or
resulting from that consolidation or merger including all rights, title, claims
or interests associated therewith and (ii) all other consideration (including
all personal property, tangible or intangible) received by Pledgor for such
items described in sub-clause (i);

(f) all Subordinated Debt of the Company owed to Pledgor;

(g) all claims of Pledgor for damages arising out of, or for any breach or
default relating to, the Collateral, other than any claims against the Security
Trustee and the other Secured Parties;

(h) all rights of Pledgor to terminate, amend, supplement, modify, or cancel the
Constitutional Documents of the Company, to take all actions thereunder and to
compel performance and otherwise exercise all remedies thereunder;

(i) all notes, certificates and other instruments representing or evidencing any
of the foregoing rights and interests or the ownership thereof from time to time
received, receivable or otherwise distributed in respect of or in exchange for
any or all of such rights and interests; and

(j) all proceeds, products and accessions (including “proceeds” as defined in
Section 9-102(a)(64) of the UCC) and all causes of action, claims and warranties
now or hereafter held by Pledgor, in respect of any of the items listed above,
of and to the foregoing Collateral, whether cash or non-cash and, to the extent
related to any property described in said clauses or such proceeds, all books,
correspondence, credit files, records, invoices and other papers, including all
tapes, cards, computer runs, programs, printouts, databases and other computer
materials, and documents in the possession or under the control of Pledgor;

 

4



--------------------------------------------------------------------------------

provided, however, that “Collateral” shall not include any distributions by the
Company to Pledgor in accordance with the Limited Liability Company Agreement if
such distributions are not prohibited by the terms of the Finance Documents.
Notwithstanding anything herein to the contrary, this Agreement shall not grant
a Lien on, or any other right with respect to, any right, title or interest in
any other property of the Pledgor (other than the Collateral).

2.2 Perfection of Security Interest.

Prior to or concurrently with the execution and delivery of this Agreement,
Pledgor shall (a) file such financing statements in such offices as is necessary
(as identified on Schedule II attached hereto) or as the Security Trustee may
request to perfect the security interests granted by Section 2.1 as a
first-priority security interest (except with respect to Permitted Equity Liens)
and (b) deliver to the Security Trustee certificates executed by the Company in
the form of Exhibit A hereto, accompanied by limited liability company interest
powers executed by Pledgor in the form of Exhibit B hereto endorsed in blank and
an irrevocable proxy, executed by Pledgor, in the form of Exhibit C hereto.

ARTICLE III.

OBLIGATIONS SECURED

Without limiting the generality of the foregoing, this Agreement and all of the
Collateral secure the payment in full in cash when due of all the Senior Debt
Obligations. If, notwithstanding the representation and warranty set forth in
Section 4.3 or anything to the contrary herein, enforcement of the liability of
Pledgor under this Agreement for the full amount of the Senior Debt Obligations
would be an unlawful or voidable transfer under any applicable fraudulent
conveyance or fraudulent transfer law or any comparable law, then the liability
of Pledgor hereunder shall be reduced to the highest amount for which such
liability may then be enforced without giving rise to an unlawful or voidable
transfer under any such law.

ARTICLE IV.

REPRESENTATIONS AND WARRANTIES OF PLEDGOR

Pledgor represents and warrants to and in favor of the Security Trustee and each
other Secured Party, as of the date hereof, as follows:

4.1 Organization.

Pledgor is a Delaware limited liability company duly formed, validly existing
and in good standing under the laws of the State of Delaware.

4.2 Power and Authorization; Enforceable Obligations.

4.2.1 Pledgor has the power and authority to:

(a) execute, deliver, perform and incur obligations under this Agreement; and

 

5



--------------------------------------------------------------------------------

(b) make the assignment and grant the Lien and Security Interest granted in the
Collateral pursuant to this Agreement.

4.2.2 The execution, delivery and performance of this Agreement has been duly
authorized by the Pledgor, and (assuming the due execution and delivery by the
Security Trustee) is in full force and effect and constitutes a legal, valid and
binding obligation of Pledgor, enforceable against it in accordance with its
terms, except as limited by general principles of equity and bankruptcy,
insolvency and similar laws.

4.3 Valid Lien; Perfection.

This Agreement is effective to create a legal, valid and enforceable Lien on,
and security interest in, all of the Collateral, and the Secured Parties have a
first priority perfected security interest in the Collateral (subject to
Permitted Equity Liens).

4.4 No Legal Bar.

(a) The Pledgor’s Constitutional Documents do not conflict with or prevent
execution or delivery or performance by it of the Finance Documents to which it
is a party;

(b) Neither (i) any material law applicable to Pledgor, or agreement to which it
is a party, nor (ii) any order, judgment or decree to which it or any of its
assets are subject conflict in any material respect with, or prevent execution
or delivery or performance by it of the Finance Documents to which it is a party
or conflict in any material respect with its Constitutional Documents; and

(c) The execution or delivery or performance by it of the Finance Documents to
which it is a party does not result in the creation or imposition of any Lien
upon or with respect to any of its property or its assets now owned or hereafter
acquired, other than Liens created under the Security Documents and other
Permitted Equity Liens.

4.5 Beneficial Ownership; Pledged LLC Interests.

Pledgor owns good and valid title to all of its property and assets included in
the Collateral, free and clear of all Liens other than Permitted Equity Liens.

4.6 No Prior Assignment.

No previous assignment of, or security interest in, Pledgor’s right, title and
interest in any of the Collateral has been made or granted by Pledgor.

4.7 No Other Financing Statements.

Pledgor has not executed and is not aware of any effective financing statement,
security agreement or other instrument similar in effect covering all or any
part of the Collateral on file in any recording office, except such as may have
been filed pursuant to this Agreement and the other Finance Documents.

 

6



--------------------------------------------------------------------------------

4.8 Name; Organizational Number.

The full and correct legal name, type of organization, jurisdiction of
organization, organizational ID number (if applicable) and mailing address of
Pledgor is correctly set forth in Schedule III hereto.

4.9 Capital Adequacy; Etc.

Pledgor is not executing this Agreement with any intention to hinder, delay or
defraud any present or future creditor or creditors of Pledgor.

4.10 Changes in Circumstances.

Pledgor has not (a) within the period of four months prior to the date hereof,
changed its location (as defined in Section 9-307 of the UCC) or (b) heretofore
become a “new debtor” (as defined in Section 9-102(a)(56) of the UCC) with
respect to a currently effective security agreement previously entered into by
any other Person.

4.11 Sole Purpose Nature; Business.

Pledgor has not conducted nor is conducting any business or activities other
than activities related to owning the Collateral and other business activities
contemplated to be conducted by it in accordance with the Finance Documents.

4.12 Indebtedness.

Pledgor has no Indebtedness other than Indebtedness created hereby, and
Subordinated Debt as expressly permitted or contemplated by the General
Subordination Agreement, dated as of May 13, 2015, among the Pledgor, the
Company, the Guarantors and the Security Trustee (the “General Subordination
Agreement”).

4.13 No Default Under Constitutional Documents.

Pledgor is not in default of its obligations under any of its Constitutional
Document.

4.14 No Litigation.

There is no action, suit or proceeding at law or in equity by or before any
Governmental Authority or arbitral tribunal now pending, or to the knowledge of
Pledgor, threatened, against Pledgor or any of its property or the Collateral
which could reasonably be expected to result in a Material Adverse Effect.

4.15 Taxes.

Pledgor (or, for the purposes of this Section 4.15, if it is a disregarded
entity for US federal income tax purposes, its owner for US federal income tax
purposes) has timely filed or caused to be filed all tax returns that are
required to be

 

7



--------------------------------------------------------------------------------

filed, and has paid (i) all Taxes shown to be due and payable on such returns or
on any material assessments made against it or any of its property and (ii) all
other material Taxes imposed on it or its property by any Governmental Authority
(other than Taxes the payment of which are not yet due, giving effect to any
applicable extensions, or which are being contested in good faith), and no tax
Liens (other than Permitted Equity Liens) have been filed and no claims are
being asserted with respect to any such Taxes (other than claims which are being
contested in good faith).

4.16 Investment Company Act.

Pledgor is not, and after giving effect to the issuance of the Senior Debt and
the application of proceeds of the Senior Debt in accordance with the provisions
of the Finance Documents shall not be, an “investment company” required to be
registered under the Investment Company Act of 1940.

ARTICLE V.

COVENANTS OF PLEDGOR

Pledgor covenants to and in favor of the Security Trustee and the other Secured
Parties, until the Discharge Date, as follows:

5.1 Defense of Collateral.

Pledgor shall defend its title to the Collateral and the first-priority
perfected security interest (subject to Permitted Equity Liens) of the Security
Trustee (for the benefit the Secured Parties) in the Collateral against the
claims and demands of all other Persons and shall contest in good faith to the
extent permitted by applicable contractual obligations and Government Rules any
effort to exercise remedies with respect to Permitted Equity Liens.

5.2 Continuation of Perfection; Preservation of Value.

(a) Pledgor agrees that from time to time, at its expense, it shall promptly
execute and deliver all further instruments and documents, and take all further
action, that may be necessary or that the Security Trustee may reasonably
request, in order to perfect, to ensure the continued perfection of, and to
protect the assignment and security interest granted or intended to be granted
hereby or to enable the Security Trustee to exercise and enforce its rights and
remedies hereunder with respect to any Collateral. Without limiting the
generality of the foregoing, Pledgor shall (i) deliver all certificates
evidencing the Collateral or any part thereof to the Security Trustee, as the
Security Trustee may reasonably request, accompanied by such duly executed
instruments of transfer or assignment in form and substance reasonably
acceptable to the Security Trustee, and (ii) authorize, execute and file such
other instruments, endorsements or notices, as may be necessary or as the
Security Trustee may reasonably request, in order to perfect and preserve the
assignments and first-priority security interests granted or purported to be
granted hereby (subject to Permitted Equity Liens).

(b) Pledgor shall, promptly upon request, provide to the Security Trustee all
information and evidence it may reasonably request concerning the Collateral to
enable the Security Trustee to enforce the provisions of this Agreement.

 

8



--------------------------------------------------------------------------------

5.3 Filing of Financing and Continuation Statements.

Pledgor hereby authorizes the filing of any financing statements or continuation
statements, and amendments to financing statements, or any similar document in
any jurisdictions and with any filing offices as the Security Trustee may
determine in its sole discretion are necessary (or in its reasonable discretion
are advisable) to perfect the security interest granted to the Security Trustee
herein, for the benefit of the Secured Parties. Such financing statements may
describe the Collateral in the same manner as described herein or may contain an
indication or description of the Collateral that describes such property in any
similar manner as the Security Trustee may determine, in its sole discretion, is
necessary, advisable or prudent to ensure the perfection of the security
interest in the Collateral granted to the Security Trustee herein. The Security
Trustee shall promptly deliver to Pledgor copies of any such statement, document
or amendment.

5.4 Limitation of Liens; No Sale.

(a) Pledgor shall not directly or indirectly create, incur, assume or suffer to
exist any Liens (except Permitted Equity Liens) on or with respect to all or any
part of the Collateral. Pledgor shall at its own cost and expense promptly take
such action as may be necessary to discharge any such Liens. Pledgor shall not
take or permit to be taken any action in connection with the Collateral which
would impair the interests or rights of Pledgor therein or which would impair
the interests or rights of the Security Trustee therein or with respect thereto,
except as expressly permitted by the Finance Documents; and

(b) Except as permitted by this Agreement and the other Finance Documents,
Pledgor shall not cause, suffer or permit the sale, assignment, conveyance,
pledge or other transfer (by operation of law or otherwise) of all or any
portion of Pledgor’s ownership or interest in the Company or any other portion
of the Collateral.

5.5 No Other Filings.

Pledgor shall not file or suffer to be on file, or authorize or permit to be
filed or to be on file, in any jurisdiction, any financing statement or like
instrument with respect to any of the Collateral in which the Security Trustee
is not named as the sole secured party for the benefit of the Secured Parties,
other than with respect to Permitted Equity Liens.

5.6 Restrictions on Indebtedness.

Pledgor shall not permit, create, incur, assume or suffer to exist any
Indebtedness other than (a) Indebtedness created hereby and (b) Subordinated
Debt that is expressly subject to the General Subordination Agreement.

5.7 Filing of Bankruptcy Proceedings.

To the extent permitted under applicable Government Rule, Pledgor, for itself,
its successors and assigns, shall not cast any vote as owner of the Pledged LLC
Interests or otherwise in favor of any action that would result in a violation
by the Company of any of its Constitutional Documents.

 

9



--------------------------------------------------------------------------------

5.8 Proceeds of Collateral.

Pledgor shall be permitted to receive and retain any distribution on any
Collateral in accordance with the Limited Liability Company Agreement if such
distribution is not prohibited by the terms of the Finance Documents. If Pledgor
(a) in its capacity as owner of the Pledged LLC Interests or otherwise receives
any income, dividend or other distribution of money or property of any kind from
the Company (other than as permitted by the Finance Documents) or (b) receives
any other dividend, distribution, interest, principal or other proceeds,
securities or rights in relation to the Collateral (other than as permitted by
the Finance Documents), then Pledgor shall hold such distribution or other
payment as trustee for and shall promptly deliver the same to the Security
Trustee to be applied as required under the Finance Documents.

5.9 Maintenance of Records.

Pledgor shall:

(a) keep full and accurate books and records relating to the Collateral in
accordance with prudent business practice and, if reasonably requested by the
Security Trustee, stamp or otherwise mark its books and records in such manner
as the Security Trustee may reasonably require in order to reflect the Liens
granted by this Agreement; and

(b) subject to Section 12.6 of the Common Security and Account Agreement, the
provisions of Section 12.4(a) (Books and Records; Inspection Rights) of the
Common Terms Agreement apply to this Agreement, mutatis mutandis, with the same
effect as if any references in such section to the “Loan Parties” were
references to the “Pledgor” for the purposes of this Section 5.9.

5.10 Certificated Securities.

Pledgor shall cause its equity interests in the Company to be evidenced by and
remain “certificated securities” as defined in Article 8 of the UCC.

5.11 Pledged LLC Interests.

(a) Pledgor may cause the Company to issue any additional limited liability
company interests in the Company at any time (whether or not certificated)
unless such issuance is not permitted under the Common Terms Agreement and the
other Finance Documents; provided, however, that such issuance shall only be
permitted if the following occur: (i) provision is made for the inclusion of
such interest in the Collateral (as defined hereunder or in any Additional
Pledge Agreement (which Additional Pledge Agreement shall be executed and
delivered to the Security Trustee by the owner (any such owner, an “Additional
Pledgor”) of such additional limited liability company interests prior to the
issuance thereof)), (ii) such interests are issued to Pledgor or any Additional
Pledgor (or any of their respective successors and permitted assigns), (iii) all
action has been taken necessary to create, in favor of the Security Trustee for
the benefit of the Secured Parties, a legal, valid and enforceable Lien on and
first-priority security interest (subject to Permitted Equity Liens) in such
interests, and all necessary filings have been made in all necessary public
offices, and all other necessary and appropriate action has been taken, so that
this Agreement or the Additional Pledge Agreement, as applicable,

 

10



--------------------------------------------------------------------------------

creates a first-priority perfected Lien (except with respect to Permitted Equity
Liens) on and security interest in all right, title and interest in such
interests, prior and superior to all other Liens (subject to Permitted Equity
Liens) and all necessary and appropriate consents to the creation, perfection
and enforcement of such Liens have been obtained and (iv) the Security Trustee
shall have received an opinion of counsel with respect to such interests that is
substantially similar to the opinions delivered on or before the Closing Date
covering the matters described in clause (iii) above. Pledgor shall not permit
(i) the Company to have outstanding any subscription agreements, warrants, or
options to acquire any limited liability company interests of whatever type;
(ii) any limited liability company interest of the Company to be dealt in or
traded on any securities exchange or in any securities market; or (iii) any
limited liability company interest of the Company to be deemed an investment
company security (as defined in Section 8-103(b) of the UCC).

(b) Unless the Security Trustee has, pursuant to and in accordance with ARTICLE
VI below, delivered to Pledgor a notice directing Pledgor to cease exercising
its voting rights, Pledgor may exercise, as it deems fit, but in a manner that
would not impair the Liens granted hereunder or be inconsistent with the terms
of the Finance Documents, all voting, consensual and other powers and rights (to
the extent applicable) with respect to the Collateral.

5.12 Change in Business.

Pledgor shall not enter into or engage in any business other than owning the
Collateral and other business activities contemplated by and otherwise in
accordance with the Finance Documents.

5.13 Separateness.

Pledgor shall take no action which would cause the Company to fail to comply at
all times with the applicable separateness provisions set forth in Section 12.24
to the Common Terms Agreement.

5.14 Maintenance of Existence, Etc.

 

  (a) Pledgor shall maintain its corporate existence;

 

  (b) Pledgor shall not take any action to amend or modify its Constitutional
Documents in a manner that is in any material respect adverse to the interests
of the Secured Parties or Pledgor’s ability to comply with the Finance
Documents; and

 

  (c)

 

  (i) Pledgor shall promptly provide copies of any amendments to its
Constitutional Documents to the Security Trustee;

 

  (ii) Pledgor shall not change, alter or modify its legal or business name from
the name shown in Schedule III hereto., jurisdiction of organization or type of
organization, in each case without providing the Security Trustee with at least
30 days’ prior notice; and

 

11



--------------------------------------------------------------------------------

  (iii) Pledgor shall not cease to be a partnership or an entity disregarded for
US federal, state and local income tax purposes.

5.15 Merger and Liquidation, Sale of All Assets.

Pledgor shall take no action to liquidate itself, enter into any merger or sell
or otherwise transfer all or substantially all its assets.

ARTICLE VI.

REMEDIES UPON EVENT OF DEFAULT

6.1 Remedies Generally.

Following a Declared Event of Default, any and all remedies under this Agreement
may be exercised from time to time subject to and in accordance with the terms
of the Intercreditor Agreement and Common Security and Account Agreement
(including, for the avoidance of doubt, the receipt by the Security Trustee of a
Security Enforcement Action Initiation Request or other instruction in
accordance with the Common Security and Account Agreement).

6.2 Remedies Upon an Event of Default.

Subject in each case to Section 6.1 above, the Security Trustee shall have the
right, at its election, but not the obligation, to exercise all rights and
remedies with respect to the Collateral of a secured party under the UCC
(whether or not the UCC is in effect in the jurisdiction where the rights and
remedies are asserted and otherwise exercise all rights and remedies with
respect to the Collateral provided under the Common Security and Account
Agreement). Such rights and remedies shall be consistent and exercised in
accordance with the applicable provisions of Article 6 (Security Trustee
Action), Article 8 (The Security Trustee) and Article 10 (Obligations Under
Security Documents) of the Common Security and Account Agreement; provided,
however, that any references to the “Company”, a “Securing Party” or a
“Collateral Party” in the Common Security and Account Agreement shall be
interpreted as references to the “Pledgor” for the purposes of this Section 6.2.

6.3 Application of Proceeds.

The proceeds of any sale of, or other realization upon, all or any part of the
Collateral shall be applied in accordance with the Common Security and Account
Agreement.

6.4 Rights and Pledgor Obligations.

No reference in this Agreement to proceeds or to the sale or other disposition
of Collateral shall authorize Pledgor to sell or otherwise dispose of any part
of the Collateral except as expressly permitted by this Agreement or the other
Finance Documents. Neither the Security Trustee nor any other Secured Party
shall be required to take steps necessary to preserve any rights against prior
parties to any part of the Collateral.

 

12



--------------------------------------------------------------------------------

6.5 Delivery of Collateral; Proxy.

The Security Trustee shall have the right, at any time in its discretion and
without prior notice to Pledgor, following the occurrence and during the
Continuation of a Declared Event of Default and pursuant to a Security
Enforcement Action Initiation Request in accordance with the Common Security and
Account Agreement, to transfer to or to register in the name of the Security
Trustee or any of its nominees any or all of the Collateral and to exchange
certificates or instruments representing or evidencing Collateral for
certificates or instruments of smaller or larger denominations; provided,
however, that once such Event of Default has been cured or waived in accordance
with the Finance Documents and the Security Trustee has received a Cessation
Notice, the Security Trustee will promptly transfer to or register in the name
or cause its nominees to transfer to or register in the name of Pledgor all such
Collateral.

Pledgor agrees when delivering any notices, documentation, instruments or
Collateral to the Security Trustee that Pledgor shall clearly identify to the
Security Trustee the name of the Pledged LLC Interests and other Secured Parties
associated therewith.

ARTICLE VII.

MISCELLANEOUS

7.1 Remedies Cumulative; Separate Actions.

(a) No right, power or remedy herein conferred upon or reserved to the Security
Trustee hereunder is intended to be exclusive of any other right, power or
remedy, and every such right, power and remedy shall, to the extent permitted by
applicable Government Rules, be cumulative and in addition to every other right,
power and remedy given hereunder or under any other Finance Document now or
hereafter existing at law or in equity or otherwise. The assertion or employment
of any right or remedy hereunder, or otherwise, shall not prevent the concurrent
assertion or employment of any other appropriate right or remedy. Resort to any
or all security now or hereafter held by the Security Trustee or any other
Secured Party may be taken concurrently or successively and in one or several
consolidated or independent judicial actions or lawfully taken nonjudicial
proceedings, or both. If the Security Trustee may, under applicable Government
Rules, proceed to exercise its rights and remedies under this Agreement or any
other Finance Document giving the Security Trustee a Lien upon any property
securing the Senior Debt Obligations, whether owned by Pledgor, the Company or
by any other Person, either by judicial foreclosure or by nonjudicial sale or
enforcement, the Security Trustee may, at its sole option, determine which of
its remedies or rights it may pursue without affecting any of the rights and
remedies of the Security Trustee under this Agreement.

(b) Delay Not Waiver; Separate Causes of Action. No failure on the part of the
Security Trustee or any other Secured Party to exercise, and no course of
dealing with respect to, and no delay or omission in exercising, any right,
power or remedy hereunder shall operate as a waiver thereof; nor shall any
single or partial exercise by the Security Trustee or any other Secured Party of
any right, power or remedy hereunder preclude any other or further

 

13



--------------------------------------------------------------------------------

exercise thereof or the exercise of any other right, power or remedy. No notice
to or demand on Pledgor by the Security Trustee or any other Secured Party
shall, in any case, entitle Pledgor to any other or further notice or demand in
similar or other circumstances or constitute a waiver of the rights of the
Security Trustee or any other Secured Party to any other or further action in
any circumstances without notice or demand. Any waiver, permit, consent or
approval of any kind or character on the part of the Security Trustee or any
other Secured Party of any breach or default under this Agreement, or any waiver
on the part of the Security Trustee or any other Secured Party of any provision
or condition of this Agreement, must be in writing and shall be effective only
to the extent specifically set forth in such writing. Each and every default by
Pledgor in payment hereunder shall give rise to a separate cause of action
hereunder, and separate suits may be brought hereunder as each cause of action
arises and every power and remedy given by this Agreement may be exercised from
time to time, and as often as shall be deemed expedient, by the Security
Trustee. The Security Trustee may bring and prosecute such separate action or
actions against Pledgor, whether or not the Company or any other Person is
joined in any such action (or a separate action or actions are brought against
Pledgor, the Company, any other Person or any Collateral) for all or any part of
the Senior Debt Obligations.

7.2 Waiver of Rights of Subrogation.

The waiver of subrogation set forth in Section 11.4 (No Subrogation) of the
Common Security and Account Agreement shall apply to this Agreement mutatis
mutandis, with the same effect as if any references in such section to the
“Guarantors” were references to the “Pledgor” for the purposes of this
Section 7.2.

7.3 Understanding With Respect to Remedies, Waivers and Consents.

Pledgor represents, warrants and agrees that (a) it has received a conformed
copy of the Common Security and Account Agreement and, notwithstanding that it
is not a party thereto, the Pledgor accepts and agrees to be bound by the terms
and conditions thereof that are made applicable to this Agreement, and (b) the
provision of clause (a) and each of the waivers and consents set forth in this
Agreement and the Common Security and Account Agreement with respect to it is
made voluntarily, irrevocably and unconditionally after consultation with
outside legal counsel and with full knowledge of its significance and
consequences, with the understanding that events giving rise to any defense or
right waived may diminish, destroy or otherwise adversely affect rights which
Pledgor otherwise may have against the Loan Parties, the Security Trustee, any
other Secured Party or any other Person or against any Collateral. If,
notwithstanding the intent of the parties that the terms of this Agreement shall
control in any and all circumstances, any such waivers or consents are
determined to be unenforceable under applicable Government Rules, such waivers
and consents shall be effective to the maximum extent permitted by law.

7.4 Attorney-in-Fact.

Pledgor hereby constitutes and appoints the Security Trustee, acting for and on
behalf of itself and the other Secured Parties and on behalf of each successor
or assign of the Security Trustee and the other Secured Parties, the true and
lawful attorney-in-fact of Pledgor, with full power and authority in the place
and stead of Pledgor and in the name of Pledgor, the

 

14



--------------------------------------------------------------------------------

Security Trustee or otherwise, as the Security Trustee may deem necessary,
subject to the terms of the Common Terms Agreement and the other Finance
Documents, to do anything permitted under Section 8.3 (Attorney-in-Fact) of the
Common Security and Account Agreement; provided, however, that the Security
Trustee shall not exercise any such rights unless a Declared Event of Default
has occurred and is Continuing and only in accordance with the Intercreditor
Agreement and Common Security and Account Agreement. This power of attorney is a
power coupled with an interest and shall be irrevocable prior to the Discharge
Date; provided, however, that nothing in this Agreement shall prevent Pledgor
from, prior to the exercise by the Security Trustee of any of the aforementioned
rights, undertaking Pledgor’s operations in the ordinary course of business in
accordance with the Finance Documents to which the Pledgor is a party.

7.5 Continuing Assignment and Security Interest, Transfer of Notes.

This Agreement shall create a continuing pledge and assignment of and
first-priority security interest in the Collateral (except with respect to
Permitted Equity Liens) and shall (a) remain in full force and effect until the
Discharge Date, (b) be binding upon Pledgor and its successors and assigns and
(c) inure, together with the rights and remedies of the Security Trustee, to the
benefit of the Security Trustee, the other Secured Parties and their respective
successors and permitted assigns. Without limiting the generality of the
foregoing clause (c), any of the Senior Creditors may assign or otherwise
transfer the notes or other evidence of indebtedness held by them to any other
Person to the extent permitted by and in accordance with the terms of the Senior
Debt Instrument governing the relevant Senior Debt and the other Finance
Documents, and such other Person shall thereupon become vested with all or an
appropriate part of the benefits in respect thereof granted to the Secured
Parties herein or otherwise. The release of the security interest in any or all
of the Collateral, the taking or acceptance of additional security, or the
resort by the Security Trustee to any security it may have in any order it may
deem appropriate, shall not affect the liability of any Person on the
indebtedness secured hereby.

7.6 Security Interest Absolute.

Until the Discharge Date, all rights of the Security Trustee and the other
Secured Parties and the security interest hereunder, and all obligations of
Pledgor hereunder, shall be absolute and unconditional irrespective of:

(a) any lack of validity or enforceability of any of the Finance Documents, any
other Transaction Document or any other agreement or instrument relating
thereto;

(b) the exercise by any Secured Party of any remedy, power or privilege
contained in any Finance Document or available at law, equity or otherwise;

(c) the failure of any Secured Party or any holder of any note (i) to assert any
claim or demand or to enforce any right or remedy against the Company, any
Affiliate of the Company or any other Person under the provisions of any of the
Finance Documents, any other Transaction Document or otherwise or (ii) to
exercise any right or remedy against any other guarantor of, or collateral
securing, any of the Senior Debt Obligations;

 

15



--------------------------------------------------------------------------------

(d) any change in the time, manner or place of payment of, or in any other term
of the Senior Debt Obligations (including any increase in the amount thereof),
or any other amendment or waiver of or any consent to any departure from any of
the Finance Documents or any other Transaction Document, except for any
amendment, waiver, consent to departure effected in accordance with the
applicable Finance Documents and other Transaction Documents;

(e) any action by the Security Trustee to take and hold security or Collateral
for the payment of the Senior Debt Obligations, or to sell, exchange, release,
dispose of, or otherwise deal with, any property pledged, mortgaged or conveyed,
or in which the Security Trustee has been granted a Lien, to secure any
indebtedness to the Security Trustee of Pledgor, the Company, any of its
Affiliates or any other Person party to a Transaction Document;

(f) any reduction, limitation, impairment or termination of any of the Senior
Debt Obligations for any reason other than the written agreement of the Secured
Parties to reduce, limit or terminate such Senior Debt Obligations and Pledgor
hereby waives any right to or claim of, any defense or setoff, counterclaim,
recoupment, or termination whatsoever by reason of the invalidity, illegality,
nongenuineness, irregularity, compromise, unenforceability of, or any other
event or occurrence (other than the occurrence of the Discharge Date) affecting,
any Obligation of the Company, any Affiliate of the Company or otherwise;

(g) any amendment to, rescission, waiver, or other modification of, or any
consent to departure from, any of the terms of any Finance Document or any other
Transaction Document except in accordance with the terms thereof;

(h) any exchange, surrender, release or non-perfection of any Collateral, or any
release, amendment or waiver or addition of or consent to departure from any
other security interest held by any Secured Party or any holder of any Note
securing any of the Senior Debt Obligations;

(i) the application by the Security Trustee of any sums by whomever paid or
however realized to any amounts owing by Pledgor, the Company or any other
Person party to the Transaction Documents to the Security Trustee in accordance
with the terms of the Finance Documents;

(j) any bankruptcy or insolvency of the Company, Pledgor or any other Person; or

(k) any other circumstance which might otherwise constitute a defense available
to, or a discharge of, Pledgor or any third party pledgor (other than the
defense of payment).

7.7 Limitation on Duty of the Security Trustee with Respect to the Collateral.

(a) The Pledgor acknowledges that the Security Trustee is acting on behalf of
the Secured Parties and is entitled to the exculpation provisions, indemnities
and limitations of liability set out in the Common Security and Account
Agreement, including without limitation Sections 8.1 (Appointment and Duties),
8.4 (Reliance), 8.5 (Liability), 8.6 (Consultation with

 

16



--------------------------------------------------------------------------------

Counsel, Etc.), 8.8 (Indemnity), 8.10 (Certificates), 8.14 (Limitation on
Security Trustee’s Duties in Respect of Collateral), 8.15 (Security Documents),
8.16 (Exculpatory Provisions), 8.19 (Treatment of Senior Creditors by the
Security Trustee) and 8.20 (Compliance) of the Common Security and Account
Agreement.

(b) The Security Trustee’s obligations are limited to those expressly set out in
the Common Security and Account Agreement and this Agreement and the Security
Trustee shall have all the benefits granted to it under the Common Security and
Account Agreement (including the right to assign its rights and obligations
under this Agreement in accordance with the Common Security and Account
Agreement if it ceases to be the Security Trustee thereunder).

7.8 Amendments; Waivers; Consents.

None of the terms or provisions of this Agreement may be waived, amended,
supplemented or otherwise modified except by agreement by the parties hereto
with the Security Trustee acting in the same manner and based on the same
instructions set forth in Section 7.2(a) and (b) (Modifications to Other Finance
Documents) of the Common Security and Account Agreement.

7.9 Termination.

On the Discharge Date, this Agreement and the Liens, security interests and all
other rights granted to the Security Trustee and the other Secured Parties
hereby shall terminate and all rights to the Collateral shall automatically
revert to Pledgor. Upon any such termination, the Security Trustee will return
all certificates previously delivered to the Security Trustee representing the
Pledged LLC Interests to Pledgor. The Security Trustee shall, at the expense of
and upon written direction from Pledgor, execute and deliver to Pledgor such
documents (including UCC-3 termination statements) as Pledgor shall reasonably
request to evidence such termination, to release all security interests on the
Collateral and to return such Collateral to Pledgor.

7.10 Notices.

All notices required or permitted under the terms and provisions hereof shall be
in writing, and any such notice shall be effective if given in accordance with
the provisions of Section 12.7 (Notices) of the Common Security and Account
Agreement, mutatis mutandis. Notices to Pledgor or the Security Trustee may be
given at the party’s respective address as set below:

Pledgor:

CHENIERE CCH HOLDCO I, LLC

700 Milam, Suite 1900

Houston, Texas 77002

Attention: Treasurer

Telephone: 713-375-5637

Fax: 713-375-6000

 

17



--------------------------------------------------------------------------------

Email: lisa.cohen@cheniere.com

Security Trustee:

Société Générale

245 Park Avenue

New York, NY 10167

Attention: Ed Grimm

Telephone: (212) 278-6450

Fax: (212) 278-6136

Email: edward.grimm@sgcib.com

with a copy to:

Société Générale

245 Park Avenue

New York, NY 10167

Attention: Ellen Turkel

Telephone: (212) 278-6437

Fax: (212) 278-6136

Email: ellen.turkel@sgcib.com

7.11 GOVERNING LAW.

THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF NEW YORK, UNITED STATES WITHOUT REGARD TO CONFLICTS OF LAWS
PRINCIPLES THEREOF THAT WOULD RESULT IN THE APPLICATION OF THE LAW OF ANY OTHER
JURISDICTION.

7.12 Consent to Jurisdiction.

 

  (a) All Parties to this Agreement hereby consent to the non-exclusive
jurisdiction of the courts of the State of New York.

 

  (b) Each Party hereto:

 

  (i) hereby irrevocably consents and agrees for the benefit of the Secured
Parties that the federal or state courts in the Borough of Manhattan, the City
of New York shall have jurisdiction over any legal action, suit or proceeding
against it with respect to its obligations, liabilities or any other matter
under or arising out of, or in connection with, this Agreement;

 

  (ii) irrevocably waives any objection it may now or hereafter have to the
laying of venue of any action or proceeding in any such court and any claim it
may now or hereafter have that any action or proceeding has been brought in an
inconvenient forum; and

 

18



--------------------------------------------------------------------------------

  (iii) irrevocably consents and agrees that the submission to the jurisdiction
of the federal or state courts in the Borough of Manhattan, the City of New York
shall not limit the rights of the Security Trustee to bring any action or
proceeding in any other court of competent jurisdiction nor shall the bringing
of any action or the taking of any proceedings in any other jurisdiction
(whether concurrently or not) limit such rights, in each case, to the extent
permitted by applicable law.

 

  (c) Without prejudice to any other mode of service allowed under any relevant
law, Pledgor:

 

  (i) agrees that failure by a process agent to notify it of the process will
not invalidate the proceedings concerned;

 

  (ii) shall maintain a duly appointed and authorized agent for service of
process in relation to any proceedings before the federal or state courts of the
Borough of Manhattan, the City of New York in connection with this Agreement and
shall keep the Security Trustee advised of the identity and location of such
agent and acknowledges that it shall appoint Corporation Service Company as its
agent for service of process at its registered office (being, on the Signing
Date, at 1180 Avenue of the Americas, Suite 210, New York, NY 10036); and

 

  (iii) hereby irrevocably authorizes the Security Agent to appoint an agent for
service of process on its behalf should it at any time fail to maintain in full
force and effect a process agent in accordance with this Section 7.12 (Consent
to Jurisdiction.), and the Security Trustee shall promptly notify it of any such
appointment.

 

  (d) Each of the Parties hereto agree that upon service of process to the
Pledgor’s agent for service of process appointed for such purpose under clause
(c) above, a copy of such process shall be delivered to Pledgor, in accordance
with the procedure for notices set forth in Section 12.7 (Notices) of the Common
Security and Account Agreement, provided that the non-delivery of such copy
shall not affect the enforceability of such process validly served upon such
agent.

7.13 WAIVER OF JURY TRIAL.

EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED THEREBY.

 

19



--------------------------------------------------------------------------------

7.14 Reinstatement.

This Agreement and the Senior Debt Obligations shall continue to be effective or
be automatically reinstated in the circumstances described in Section 10.1(a)
(Nature of Obligations) of the Common Security and Account Agreement, with the
same effect as if any references in such section to the “Company” were
references to the “Pledgor” for the purposes of this Section 7.14.

7.15 Severability.

If any provision of this Agreement is held to be illegal, invalid or
unenforceable, (a) the legality, validity and enforceability of the remaining
provisions of this Agreement shall not be affected or impaired thereby and
(b) the parties shall endeavor in good faith negotiations to replace the
illegal, invalid or unenforceable provisions with valid provisions the
commercial effect of which comes as close as possible to that of the illegal,
invalid or unenforceable provisions. The invalidity of a provision in a
particular jurisdiction shall not invalidate or render unenforceable such
provision in any other jurisdiction.

7.16 Survival of Provisions.

All agreements, representations and warranties made herein shall survive the
execution and delivery of this Agreement and the other Finance Documents, the
execution and delivery of any Senior Debt Instruments, or any Permitted Senior
Debt Hedging Instruments and the making of the Loans and extensions of credit
thereunder. Notwithstanding anything in this Agreement or implied by law to the
contrary, the agreements, representations and warranties of Pledgor set forth
herein shall terminate on the Discharge Date (other than those Senior Debt
Obligations that under the terms of the Finance Documents survive the
termination of the Finance Documents).

7.17 Successions or Assignments.

(a) Successors. This Agreement shall inure to the benefit of the successors and
permitted assigns of the Secured Parties and such successors or assigns shall
have, to the extent of their interest, the rights of the applicable Secured
Party hereunder.

(b) Assignment. This Agreement is binding upon Pledgor and its successors and
assigns. Other than through a transaction not prohibited by the Common Terms
Agreement and the other Finance Documents, Pledgor is not entitled to assign its
obligations hereunder to any other Person without the written consent of the
Security Trustee, and any purported assignment in violation of this provision
shall be void.

7.18 Headings Descriptive.

The headings in this Agreement are for convenience of reference only and shall
not constitute a part of this Agreement for any other purpose or be given any
substantive effect.

 

20



--------------------------------------------------------------------------------

7.19 Entire Agreement.

This Agreement, together with each other Finance Document is intended by the
parties as a final expression of their agreement relating to the subject matter
herein contained and is intended as a complete and exclusive statement of the
terms and conditions thereof.

7.20 Counterparts.

This Agreement may be executed in counterparts (and by different parties hereto
in different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract. Delivery of an
executed counterpart of a signature page of this Agreement by facsimile or
portable document format (“pdf”) shall be effective as delivery of a manually
executed counterpart of this Agreement.

7.21 Limitation of Liability.

No claim shall be made by any party against any other party or any of their
Affiliates, directors, employees, attorneys or agents for any loss of profits,
business or anticipated savings, special or punitive damages or any indirect or
consequential loss whatsoever in respect of any breach or wrongful conduct
(whether or not the claim therefor is based on contract, tort or duty imposed by
law), in connection with, arising out of or in any way related to the
transactions contemplated by this Agreement or the other Finance Documents or
any act or omission or event occurring in connection therewith; and each party
hereby waives, releases and agrees not to sue upon any such claim for any such
damages, whether or not accrued and whether or not known or suspected to exist
in its favor.

7.22 Third Party Beneficiaries.

Nothing in this Agreement, expressed or implied, is intended or shall be
construed to confer upon, or give to any Person, other than Pledgor, the
Security Trustee and the other Secured Parties, any security, rights, remedies
or claims, legal or equitable, under or by reason hereof, or any covenant or
condition hereof; and this Agreement and the covenants and agreements herein
contained are and shall be held to be for the sole and exclusive benefit of
Pledgor, the Security Trustee and the other Secured Parties.

7.23 Non Recourse.

Except to the extent provided in Section 10.3 (Limitation on Recourse) of the
Common Security and Account Agreement, (a) the Non-Recourse Persons shall not be
liable for any amount payable under this Agreement or any Finance Document and
(b) no Secured Party shall seek a money judgment or deficiency or personal
judgment against any Non-Recourse Person for payment or performance of any
obligation of the Loan Parties under this Agreement or the other Finance
Documents. The provisions of Section 10.3 (Limitation on Recourse) of the Common
Security and Account Agreement apply to this Agreement, mutatis mutandis.

 

21



--------------------------------------------------------------------------------

7.24 Conflict.

Notwithstanding anything to the contrary herein, in the case of any
inconsistency between this Agreement and the Common Security and Account
Agreement, the Common Security and Account Agreement shall govern.

7.25 Amendment and Restatement.

This Agreement amends, restates and supersedes the Initial Pledge Agreement in
its entirety.

[Remainder of page intentionally blank. Next page is signature page.]

 

22



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto, by their officers duly authorized,
intending to be legally bound, have caused this Agreement to be duly executed
and delivered as of the date first above written.

 

SECURITY TRUSTEE:

 

SOCIÉTÉ GÉNÉRALE

By:  

/s/ Ellen Turkel

Name:   Ellen Turkel Title:   Director

 

[SIGNATURE PAGE TO HOLDCO I PLEDGE AGREEMENT]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto, by their officers duly authorized,
intending to be legally bound, have caused this Agreement to be duly executed
and delivered as of the date first above written.

 

PLEDGOR:

 

CHENIERE CCH HOLDCO I, LLC

By:  

/s/ Lisa C. Cohen

Name:   Lisa C. Cohen Title:   Treasurer

 

[SIGNATURE PAGE TO HOLDCO I PLEDGE AGREEMENT]